DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al (US 2008/0306562 A1, hereinafter “Donnelly”) as evidenced by Glegyak (US 5,741,306 incorporated by reference in Donnelly paragraph 0005) in view of Volpe et al (US 2008/0312709 A1) and Rubin (US 2004/0030365).
Regarding claim 1, Donnelly discloses a wearable cardiac defibrillator (WCD; par 0005) system, comprising: a support structure configured to be worn by a patient (par 0033; shown in figure 1); a measurement circuit configured to render a physiological input from a patient physiological signal (pars 0033, 0035); a processor (including controller, par 0033); defibrillator circuits (par 0037-0038, 0045; see further details below with reference to Glegyak reference), a discharge circuit configured provide treatment to the patient while the support structure is worn by the patient when the shock condition is met (par 0033, 0039); a cancel switch configured to be actuated (par 0036) in conjunction with receiving a validation input entered by a person (marker signal; par 0034), in which if the cancel switch is sensed to have been actuated it prevents the electrical charge from being discharged even if the shock condition is met (par 0039), but the electrical charge is so prevented only if the entered validation input meets a validity criterion (par 0036, 0038-0039).
The Donnelly reference discloses a substantially similar device as recited in instant claim 1.  However, Donnelly incorporates Glegyak (US 5,741,306, incorporated by reference in Donnelly paragraph 0005) by reference to include detail of conventional features in wearable defibrillators. Donnelly includes a list of patents incorporated by reference to provide these well-known features (par 0005).  Therefore, as further evidenced by Glegyak, the disclosure of the Donnelly patent is further applicable toward the wearable cardiac defibrillator of Glegyak, which further includes: a power source (Glegyak; battery, see col 4, ln 42-48); an energy storage module configured to receive an electrical charge from the power source, and to store the received electrical charge (Glegyak; energy reservoir, see col 4, ln 48-54); a processor configured to determine from the physiological input whether or not a shock condition is met (Glegyak; identified treatable cardiac condition, see col 4, ln 5-22 and 61-67); a discharge circuit configured to be coupled to the energy storage module and configured to discharge the stored electrical charge through the patient while the support structure is worn by the patient when the shock condition is met (Glegyak; defibrillator component 22, see col 4, ln 42-54 and 61-67).
Donnelly discloses that the cancel switch is configured to be actuated in conjunction with receiving a validation input entered by a person (pars 0034, 0039-0041), where the electrical charge is so prevented only if the entered validation input meets a validity criterion (par 0039-0041, wherein the system recognizes a non-patient pressing the response button, the system relays additional instructions to the bystander that informs the non-patient that treatment will soon be offered to the patient and that they should stand back).  Pars 0039-0041 details a condition in which the system ignores the actuation of the cancel switch and discharges an electrical shock.  Donnelly further discloses that the system may include a motion sensor (par 0062).  Donnelly, however, does not explicitly disclose that in response to the motion data provided by a motion sensor configured to measure motion data of the patient, that the system ignores the actuation of the cancel switch and discharges an electrical shock.
Volpe is analogous art in regard to a defibrillator including additional safety features for operation (abstract, par 0004). Volpe discloses it was known in the art to utilize a motion sensor for confirming an unconscious patient based on lack of body motion compared to an activity level indicative of a conscious patient, then providing cardiac treatment if the patient is determined to be unconscious with a high level of confidence (pars 0031, 0034).  Applied to the invention of Donnelly, the features of Volpe would provide additional means for confirming a treatment state for the patient, such that the motion sensor of Donnelly could be used to provide additional data to confirm that a treatment state of the patient is appropriate as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Volpe in the invention of Donnelly, since such a modification would provide the predictable results of more effective patient treatment that means that increase the confidence of a confirmed treatment need for the patient, while at the same time providing a high level of confidence decision to treat more quickly (i.e., providing means to hasten the treatment decision, see par 0034 in Volpe).
Donnelly in view of Volpe, however, further do not explicitly disclose inclusion of a location sensor configured to measure location data indicative of a location of the patient.  Rubin is analogous art in regard to a medical device that provides defibrillation to a patient’s heart while including means for monitoring and controlling the device (pars 0033, 0037). Rubin discloses it was known in the art to provide location in combination with the medical device (pars 0030-0032, 0037, 0061-0062).  Applied to the invention of Donnelly in view of Volpe, the features of Rubin would provide additional means for providing a location sensor configured to measure location data indicative of a location of the patient to transmit to emergency staff as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Rubin in the invention of Donnelly in view of Volpe, since such a modification would provide the predictable results of improved treatment involving rapid location and expediting presence of on-site help.
Regarding claim 2, Donnelly discloses the cancel switch includes a keyboard, and actuating the cancel switch in conjunction with receiving the validation input includes entering a code in the keyboard (par 0063).
Regarding claim 3, Donnelly discloses the cancel switch includes a fingerprint reader, and actuating the cancel switch in conjunction with receiving the validation input includes scanning a fingerprint of a preapproved user in the fingerprint reader (par 0060).
Regarding claim 4, Donnelly discloses a validation input device distinct from the cancel switch, and configured to receive the validation input (pars 0060, 0063).
Regarding claim 5, Donnelly discloses the validation input device includes a keyboard, and the validation input includes a code (par 0063).
Regarding claim 6, Donnelly discloses the validation input device includes a fingerprint reader, and the validation input includes scanning a fingerprint of a preapproved user in the fingerprint reader (par 0060).
Regarding claim 7, Donnelly discloses a microphone coupled to the support structure and configured to sense an ambient sound, and in which receiving the validation input includes sensing an ambient sound, and the validity criterion is that the sensed sound includes one or more preset validation words (par 0060, 0063).
Regarding claim 8, Donnelly discloses a speaker system coupled to the support structure and configured to output a transmitted sound that communicates that the actuation of the cancel switch will be ignored (par 0040).
Regarding claim 9, Donnelly discloses a method for a wearable cardiac defibrillator (WCD) system (par 0005), the WCD system including a support structure configured to be worn by a patient (par 0033; shown in figure 1), a measurement circuit configured to render a physiological input from a patient physiological signal (pars 0033, 0035), a processor (including controller, par 0033); defibrillator circuits (par 0037-0038, 0045; see further details below with reference to Glegyak reference), a discharge circuit configured to discharge the electrical charge through the patient responsive to a determination that the shock condition is met (par 0033, 0039), a cancel switch (par 0036) configured to prevent the discharge circuit from discharging the electrical charge responsive to the determination that the shock condition is met (par 0039), and a validation input device (par 0034), the method comprising:  rendering, by the measurement circuit, a physiological input from a patient physiological signal (pars 0033, 0035); determining from the physiological input that the shock condition is met (par 0033, 0039); sensing, when the shock condition is determined to be met, that the cancel switch is actuated in conjunction with receiving a validation input entered by a person (marker signal; par 0034); and controlling the discharge circuit to discharge the electrical charge through the patient while the support structure is worn by the patient responsive to the shock condition being met (par 0033, 0039), except that the discharge circuit is controlled to not so discharge in response to the cancel switch being sensed to have been actuated in conjunction with receiving an entered validation input (par 0036, 0038-0039), and the entered validation input meets a validity criterion (par 0036, 0038-0039).
The Donnelly reference discloses a substantially similar device as recited in instant claim 1.  However, Donnelly incorporates Glegyak (US 5,741,306, incorporated by reference in Donnelly paragraph 0005) by reference to include detail of conventional features in wearable defibrillators. Donnelly includes a list of patents incorporated by reference to provide these well-known features (par 0005).  Therefore, as further evidenced by Glegyak, the disclosure of the Donnelly patent is further applicable toward the wearable cardiac defibrillator of Glegyak, which further includes: a power source (Glegyak; battery, see col 4, ln 42-48); an energy storage module configured to receive an electrical charge from the power source, and to store the received electrical charge (Glegyak; energy reservoir, see col 4, ln 48-54); a processor configured to determine from the physiological input whether or not a shock condition is met (Glegyak; identified treatable cardiac condition, see col 4, ln 5-22 and 61-67); a discharge circuit configured to be coupled to the energy storage module and configured to discharge the stored electrical charge through the patient while the support structure is worn by the patient when the shock condition is met (Glegyak; defibrillator component 22, see col 4, ln 42-54 and 61-67), the discharge circuit shown to be coupled to the energy storage module (defibrillator component coupled to the energy storage module as shown in figure 2).  Examiner interprets that the cancel switch of Donnelly to prevent the discharge circuit from providing a defibrillation therapeutic signal.
Donnelly discloses that the cancel switch is configured to be actuated in conjunction with receiving a validation input entered by a person (pars 0034, 0039-0041), where the electrical charge is so prevented only if the entered validation input meets a validity criterion (par 0039-0041, wherein the system recognizes a non-patient pressing the response button, the system relays additional instructions to the bystander that informs the non-patient that treatment will soon be offered to the patient and that they should stand back).  Pars 0039-0041 details a condition in which the system ignores the actuation of the cancel switch and discharges an electrical shock.  Donnelly further discloses that the system may include a motion sensor (par 0062).  Donnelly, however, does not explicitly disclose that in response to the motion data provided by a motion sensor configured to measure motion data of the patient, that the system ignores the actuation of the cancel switch and discharges an electrical shock.
Volpe is analogous art in regard to a defibrillator including additional safety features for operation (abstract, par 0004). Volpe discloses it was known in the art to utilize a motion sensor for confirming an unconscious patient based on lack of body motion compared to an activity level indicative of a conscious patient, then providing cardiac treatment if the patient is determined to be unconscious with a high level of confidence (pars 0031, 0034).  Applied to the invention of Donnelly, the features of Volpe would provide additional means for confirming a treatment state for the patient, such that the motion sensor of Donnelly could be used to provide additional data to confirm that a treatment state of the patient is appropriate as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Volpe in the invention of Donnelly, since such a modification would provide the predictable results of more effective patient treatment that means that increase the confidence of a confirmed treatment need for the patient, while at the same time providing a high level of confidence decision to treat more quickly (i.e., providing means to hasten the treatment decision, see par 0034 in Volpe).
Donnelly in view of Volpe, however, further do not explicitly disclose inclusion of a location sensor configured to measure location data indicative of a location of the patient.  Rubin is analogous art in regard to a medical device that provides defibrillation to a patient’s heart while including means for monitoring and controlling the device (pars 0033, 0037). Rubin discloses it was known in the art to provide location in combination with the medical device (pars 0030-0032, 0037, 0061-0062).  Applied to the invention of Donnelly in view of Volpe, the features of Rubin would provide additional means for providing a location sensor configured to measure location data indicative of a location of the patient to transmit to emergency staff as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Rubin in the invention of Donnelly in view of Volpe, since such a modification would provide the predictable results of improved treatment involving rapid location and expediting presence of on-site help.
Regarding claim 10, Donnelly discloses the WCD system further includes a microphone coupled to the support structure, and further comprising: sensing an ambient sound as the validation input, and in which the validity criterion is that the sensed sound includes one or more preset validation words (par 0060, 0063).
Regarding claim 11, Donnelly discloses the WCD system further includes a speaker system coupled to the support structure, and further comprising: outputting, via the speaker system, a transmitted sound that communicates that the actuation of the cancel switch will be ignored (par 0040).
Regarding claim 12, Donnelly discloses a wearable cardiac defibrillator (WCD) system (par 0005), comprising: a support structure configured to be worn by a patient (par 0033; shown in figure 1); and a user interface configured to be coupled to the support structure and to receive a usage input from a bystander (par 0040-0041) and to perform an act responsive to the usage input (par 0040), the user interface further configured to receive a validation input (par 0040-0041), and in which the act is performed responsive to the validation input meeting a validity criterion (par 0040-0041).
The Donnelly reference discloses a substantially similar device as recited in instant claim 1.  However, Donnelly incorporates Glegyak (US 5,741,306, incorporated by reference in Donnelly paragraph 0005) by reference to include detail of conventional features in wearable defibrillators. Donnelly includes a list of patents incorporated by reference to provide these well-known features (par 0005).  Therefore, as further evidenced by Glegyak (US 5,741,306, incorporated by reference in Donnelly paragraph 0005), the disclosure of the Donnelly patent is further applicable toward the wearable cardiac defibrillator of Glegyak, which further includes: a power source (Glegyak; battery, see col 4, ln 42-48); an energy storage module receive an electrical charge from the power source, and to store the received electrical charge (Glegyak; energy reservoir, see col 4, ln 48-54); a discharge circuit configured to be coupled to the energy storage module and configured to discharge the electrical charge through the patient while the support structure is worn by the patient (Glegyak; defibrillator component 22, see col 4, ln 42-54 and 61-67).
Donnelly discloses that the cancel switch is configured to be actuated in conjunction with receiving a validation input entered by a person (pars 0034, 0039-0041), where the electrical charge is so prevented only if the entered validation input meets a validity criterion (par 0039-0041, wherein the system recognizes a non-patient pressing the response button, the system relays additional instructions to the bystander that informs the non-patient that treatment will soon be offered to the patient and that they should stand back).  Pars 0039-0041 details a condition in which the system ignores the actuation of the cancel switch and discharges an electrical shock.  Donnelly further discloses that the system may include a motion sensor (par 0062).  Donnelly, however, does not explicitly disclose that in response to the motion data provided by a motion sensor configured to measure motion data of the patient, that the system ignores the actuation of the cancel switch and discharges an electrical shock.
Volpe is analogous art in regard to a defibrillator including additional safety features for operation (abstract, par 0004). Volpe discloses it was known in the art to utilize a motion sensor for confirming an unconscious patient based on lack of body motion compared to an activity level indicative of a conscious patient, then providing cardiac treatment if the patient is determined to be unconscious with a high level of confidence (pars 0031, 0034).  Applied to the invention of Donnelly, the features of Volpe would provide additional means for confirming a treatment state for the patient, such that the motion sensor of Donnelly could be used to provide additional data to confirm that a treatment state of the patient is appropriate as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Volpe in the invention of Donnelly, since such a modification would provide the predictable results of more effective patient treatment that means that increase the confidence of a confirmed treatment need for the patient, while at the same time providing a high level of confidence decision to treat more quickly (i.e., providing means to hasten the treatment decision, see par 0034 in Volpe).
Donnelly in view of Volpe, however, further do not explicitly disclose inclusion of a location sensor configured to measure location data indicative of a location of the patient.  Rubin is analogous art in regard to a medical device that provides defibrillation to a patient’s heart while including means for monitoring and controlling the device (pars 0033, 0037). Rubin discloses it was known in the art to provide location in combination with the medical device (pars 0030-0032, 0037, 0061-0062).  Applied to the invention of Donnelly in view of Volpe, the features of Rubin would provide additional means for providing a location sensor configured to measure location data indicative of a location of the patient to transmit to emergency staff as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Rubin in the invention of Donnelly in view of Volpe, since such a modification would provide the predictable results of improved treatment involving rapid location and expediting presence of on-site help.
Regarding claim 13, Donnelly discloses the user interface includes a keyboard, and the validation input includes a code (par 0063).
Regarding claim 14, Donnelly discloses the user interface includes a fingerprint reader, and the validation input includes scanning a fingerprint of a preapproved user in the fingerprint reader (par 0060).
Regarding claim 15, Donnelly discloses the user interface includes a speaker system configured to output a transmitted sound requesting that the validation input be entered (par 0040-0041).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (as evidenced by Glegyak; see rejection of claim 12 above) in view of Volpe and Rubin, further in view of Walker et al (US 2009/0270930 A1, hereinafter “Walker”).
Regarding claims 16 and 17, Donnelly discloses the claimed invention including a user interface for relaying instructions to a patient and a non-user (pars 0040-0041, such that the aspects of the contents is different depending on the user and usage input), but does not explicitly disclose the user interface includes a speaker system configured to output a transmitted sound having substantially periodic contents designed to assist a bystander to perform CPR chest compressions on the patient, where the aspect is a total number of tones before the next discharge.  Walker is analogous art, disclosing a similar external defibrillator for treating a patient (e.g., figure 1).  Walker discloses an external defibrillator user interface includes a speaker system configured to output a transmitted sound having substantially periodic contents designed to assist a bystander to perform CPR chest compressions on the patient, where an aspect includes total number of tones before the next discharge (pars 0050-0051).  Applied to the invention of Donnelly in view of Volpe and Rubin, the features of Walker would provide the user interface includes a speaker system configured to output a transmitted sound having substantially periodic contents designed to assist a bystander to perform CPR chest compressions on the patient, in which an aspect of the contents is different depending on the usage input as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Walker in the invention of Donnelly in view of Volpe and Rubin, since such a modification would provide the predictable results of improved success for intervention of a patient with a cardiac condition, via the ability to decrease the time until appropriate medical care is provided by providing defibrillation combined with CPR.
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant argues that the cited references (Donnelly, Walker, Volpe, Walker) are silent as to the use of a location sensor to determine the location of the support structure.  Examiner considers this argument to be moot in view of the modified rejections above with further include the cited features of Rubin.
Applicant further argues that Walker is directed to an external defibrillator and not a WCD, so there would be no reason to incorporate a location sensor in a defibrillator that is stationary.  Examiner respectfully disagrees.  While Walker is directed to a stationary portable defibrillator, Walker is considered analogous art with regard to available defibrillator features, including relaying instructions to either a user or non-user of periodic contents to assist in CPR chest compressions to a patient (pars 0050-0051).  Donnelly, while directed to a WCD, is similarly directed to audible instruction to a user or non-user (pars 0040-0041).  Combination of the features Walker with the invention of Donnelly merely provides alternative instruction to the user or non-user as known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799